Citation Nr: 1433831	
Decision Date: 07/29/14    Archive Date: 08/04/14

DOCKET NO.  09-32 314A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for prostate cancer, to include as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. L. Wolinsky Associate Counsel


INTRODUCTION

The Veteran had active military service from January 1965 to December 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from July 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  The Board previously remanded the Veteran's claim for a Board hearing in December 2012.

In March 2013, the Veteran testified at a video conference Board hearing conducted before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing has been associated with the claims file. 

The Board notes that, in addition to the claim currently on appeal, the Veteran had previously filed a Substantive Appeal with respect to the issue of service connection for a back injury.  The Veteran, however, has since expressed his desire to withdraw his appeals for this issue; in March 2013, the Veteran submitted a statement in March 2013 which stated that the Veteran withdrew his appeal for the issue of service connection for his back.  As the Veteran no longer wishes to pursue this claims, it is considered dismissed.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2012); 38 C.F.R. §§ 20.202, 20.204 (2013).

In reviewing this case, the Board has not only reviewed the Veteran's physical claims file, but also the Veteran's file on the electronic "Virtual VA" and "VBMS" system to insure a total review of the evidence.   

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

REMAND

The evidence of record clearly demonstrates that the Veteran served in Thailand during his active duty service.  In addition to his various statements wherein he detailed his active duty service at the Air Force base in Takhli, Thailand, the Veteran's DD 214, the Veteran's Foreign Service summary from September 1967 to February 1968, and service treatment records from September 1967 clearly show that the Veteran served at the Takhli Air Force Base in Thailand.  As such, his presence at Takhli Air Force Bases is confirmed.

The Veteran claims that he was exposed to herbicidal agents during his active duty service at the Takhli Air Force Base.  Based on this alleged exposure, the Veteran asserts that he is entitled to service-connection for prostate cancer on a presumptive basis.  Regulations provide that if a veteran was exposed to an herbicide agent during active service, presumptive service connection is warranted for prostate cancer.  38 C.F.R. § 3.309(e) (2013).

An herbicide presumption exists for Veterans who served on specific Royal Thai Air Force Bases (RTAFB) in Thailand during the Vietnam War if their job duties included specific tasks. The Veteran's service at Takhli Air Force Base in Thailand, is a recognized RTAFB for herbicide exposure.  Under the M21-1MR the AOJ must also review the Veteran's Military Occupational Specialty (MOS) to determine if he meets the requirements for an herbicide exposure presumption.  The M21-1MR lists 3 specific MOS categories that qualify, as well as evidence of tasks performed. There is no competent evidence of record that the Veteran served as a security policeman, security patrol dog handler, or member of the security police squadron as his MOS notes he was a fuel specialist.  However, the AOJ should determine if the Veteran's MOS had him otherwise near the air base perimeter. This can be shown by evidence of daily work duties, performance evaluation reports, or other credible evidence.  See M21-1MR Part IV, Sub. ii, Ch. 2, Sec. C, 10(q).

The evidence of record demonstrates that the Veteran served as a construction equipment operator.  The Veteran stated at his Board hearing that in-service he was working on building sites all over the base, stating that at times he was at the perimeter, and was able to see the jungle outside the base.  The Veteran also stated at his Board hearing that he was part of Prime B45 unit while stationed in Thailand.  The only personnel record associated with the claims file is the Veteran's Airman Military Record.  No other service personnel records have been associated with the claims file.  Furthermore, in accordance with M21-1MR Part IV, Sub. ii, Ch. 2, Sec. C, 10(q)(4) the Veteran was not asked for the approximate dates, location, and nature of his alleged exposure.  As such, in order to satisfy VA's duty to assist, the Board finds that a remand is required in order for the RO to undertake efforts to obtain all of the Veteran's service personnel records.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2012); 38 C.F.R. § 3.159.

On remand, the AOJ should inform the Appellant of the presumption requirements for service in Thailand and allow him to submit any additional evidence. The AOJ should also contact the appropriate source to obtain any outstanding treatment or personnel records and go through the appropriate steps to determine if the Veteran was exposed to herbicides while stationed in Thailand.


Accordingly, the case is REMANDED for the following action:

1. The RO should take all indicated action to contact the appropriate authorities and attempt to secure the Veteran's complete service personnel records.  If no additional records are available, that fact should be documented, in writing, in the record, and the Veteran should be provided notice of that fact.
 
2. A request also should be sent to the U.S. Army and Joint Services Records Research Center (JSRRC) for any information it can provide to corroborate the Veteran's claimed exposure to Agent Orange exposure while the Veteran was stationed at Takhli, in Thailand from September 1967 to February 1968.

In particular, the JSRRC should attempt to verify that whether the Veteran's military occupational specialty as a munitions system supervisor would have placed him near the perimeter of the base. 

3. Thereafter, the RO should produce a formal memorandum for the file documenting efforts to obtain information regarding Agent Orange exposure.
 
4. The RO should re-adjudicate the Veteran's claim on appeal, taking into consideration all of the relevant evidence of record and the guidance provided in VA Adjudication Manual, M21-1MR, Part IV, Subpart ii, Chapter 2, Section C. ("M21-1MR") concerning exposure to herbicidal agents at Air Force bases in Thailand.  If any benefit sought remains denied, a supplemental statement of the case must be provided to the Veteran.  After the Veteran has had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
DEBORAH W. SINGLETON
 Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



